Citation Nr: 1230461	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-00 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a heart disorder, claimed as mitral valve insufficiency due to rheumatic valvular disease.  

2.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected residuals, submucous resection, slight. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1964 to August 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2008 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied the benefits sought on appeal.  The Veteran appealed these decisions and the case was referred to the Board for appellate review.  

The issue of entitlement to a rating in excess of 10 percent for the Veteran's service-connected residuals, submucous resection, slight, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.



FINDINGS OF FACT

1.  An April 1999 Board decision and a June 2004 rating decision denied entitlement to service connection for a heart disorder.  The Veteran did not appeal those determinations and they are now final.  

2.  Evidence received since the June 2004 rating decision was previously considered by agency decision makers, is cumulative and redundant of evidence already of record, fails to address an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The April 1999 Board decision and June 2004 rating decision, which denied entitlement to service connection for a heart disorder, are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2011).

2.  The evidence received since the June 2004 rating decision is not new and material, and the claim of entitlement to service connection for a heart disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has filed to reopen his claim of entitlement to service connection for a heart disorder based on the submission of new and material evidence.  The Veteran first claimed entitlement to service connection for a heart disorder in September 1994.  The RO denied entitlement to service connection in a January 1995 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in January 1996.  The RO issued a Statement of the Case (SOC) in March 1996 and the Veteran filed a Substantive Appeal later that month.  In April 1999 the Board denied the Veteran's claim, finding that there was no competent medical evidence of a nexus between the Veteran's current heart disorder and any incident of the Veteran's military service.  The Board also found that there was no evidence that any preexisting condition was aggravated in service.  The Veteran was notified of that decision and did not appeal.   Accordingly, that decision in final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In August 2003 the Veteran filed to reopen his claim of entitlement to service connection for a heart disorder.  That claim was denied in a June 2004 rating decision, wherein the RO determined that new and material evidence had not been submitted.  The Veteran did not appeal that determination; accordingly, it too is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In November 2007 the Veteran again filed to reopen his claim of entitlement to service connection for a heart disorder.  The RO denied that claim in August 2008, once again finding that new and material evidence had not been submitted.  The Veteran submitted a Notice of Disagreement (NOD) in September 2008.  The RO issued a Statement of the Case (SOC) in December 2009 and the Veteran filed a Substantive Appeal (VA Form 9) in January 2010.  Accordingly, the Veteran's claim is now before the Board for appellate review.  

Regardless of how the RO ruled on the question of reopening, the Board, as the final fact finder within VA, initially must determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, then the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence submitted since the June 2004 rating decision became final consists of statements from the Veteran alleging that he was subjected to chemical tests while in service that he believes resulted in his current heart condition, VA treatment records showing treatment for a heart disorder, news articles regarding chemical testing, records from the Social Security Administration, a report from the GAO regarding human experimentation programs during the Cold War era at locations and times that the Veteran has not been shown or alleged to be present, and various documents obtained via a FOIA request that contain no information that would assist in the substantiation of the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

This evidence is new, in that it was not of record at the time of the June 2004 rating decision.  However, it is not material in that it does not relate to an unestablished fact necessary to substantiate the Veteran's claim, and does not raise a reasonable possibility of substantiating that claim.  Specifically, the evidence submitted by the Veteran does not reference or contain any competent medical evidence of a nexus between the Veteran's current heart disorder and any incident of the Veteran's military service or competent medical evidence that any preexisting heart condition was aggravated by or during the Veteran's service.  

The Board finds that the Veteran's submitted statements merely repeat his contention that his heart disorder is due to chemical exposure, a contention which was fully considered in the Board's April 1999 decision and the RO's June 2004 decision.  Cumulative or redundant evidence is not new and material.  

In sum, the Board finds that the evidence presented subsequent to the June 2004 rating decision is not "new and material" as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to reopen the Veteran's claim for entitlement to service connection for a heart disorder.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable and the claim remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the appellant dated January 2008 and September 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material evidence and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the appellant of the reasons for the prior denial of the claim of service connection and noting the evidence needed to substantiate the underlying claim of service connection.  The September 2011 letter satisfied this requirement.  Any timing error with regard to the receipt of this notice did not affect the essential fairness of the adjudication as the September 2011 letter was followed by a subsequent adjudication.  The Veteran had has a meaningful opportunity to participate in the development of the claim and the Board finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  While the September 2011 letter did not refer to the most recent final denial in June 2004, that decision summarily determined that no new and material evidence had been submitted so there was no additional basis that was provided in that decision to justify not reopening the claim.  Thus, reference to the more detailed bases for the Board's previous denial in 1999 was the most complete notice the Veteran could have been provided regarding the previous bases for denying the claim, and an additional letter referring to the June 2004 denial would serve no useful purpose.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for a heart disorder is denied.  


REMAND

The Veteran has also submitted a claim asserting entitlement to a rating in excess of 10 percent for his service-connected residuals, submucous resection, slight.  The Board finds that additional development is necessary with respect to this claim.  Accordingly, further appellate review will be deferred and the claim is remanded to the RO/AMC for further action as described below. 

The Veteran has argued that the 10 percent rating currently in effect does not accurately reflect that condition's severity.  The Board notes that the Veteran's most recent VA examination was conducted in March 2010.  Subsequent VA treatment records are conflicted as to whether the Veteran currently requires the use of a CPAP device and whether any such use is required due to symptoms resulting from the Veteran's submucous resection.  

The United States Court of Appeals for Veterans Claims (the Court) has held that where a veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because the evidence indicates that the Veteran's residuals, submucous resection, slight, may result in significant limitations not indicated by the Veteran's earlier examination the Board finds that a new examination is necessary to reach a decision on the Veteran's claim. 

In order to give the appellant every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Indianapolis VA Medical Center, and request all medical records pertaining to the Veteran from April 2010 to the present.  If the Veteran indicates that he has received any additional treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  The RO/AMC should also schedule the Veteran for a comprehensive VA examination to determine the current nature and severity of his service-connected residuals, submucous resection, slight.  The examiner is requested to review the claims file, and following this review and examination, the examiner should report complaints and clinical findings pertaining to that condition in detail, including, but not limited to, the use of a CPAP device for any symptoms resulting from the Veteran's residuals, submucous resection, slight.

A clear rationale must be provided for all opinions expressed and a discussion of the facts and principles involved would be of considerable assistance to the Board.  If possible, the examiner should delineate any impairment or dysfunction attributable to any other cause.  

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


